DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Acknowledgment is made of the timely response to the 4-26-2022 pre-interview first office action filed 5-25-2022.

Response to Amendment

3.	Acknowledgment is made of the amendment(s) to claims 1, 3-4, 8, 12, 14-15 and the cancellation of claims 2 and 13 in the timely response filed 5-2-2022.

Allowable Subject Matter

4.	Claims 1, 3-12, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 neither Argos nor Wagner anticipate or render obvious an air data sensor thermal management system that comprises a thermal isolation puck that includes an upper body portion having an interior bore extending therethrough to provide a pneumatic pathway between a housing and a flush static plate. Regarding claim 7 neither Argos nor Wagner anticipate or render obvious an air data sensor thermal management system that comprises a thermal isolation puck installed within a reception port formed in the bottom wall of a housing for reducing the rate at which thermal energy from a heater located within an adjacent flush static plate is lost to the housing, wherein a thermal impedance region is formed in an exterior surface of the bottom wall of the housing at least partially surrounding the reception port formed therein to further reduce the rate of thermal energy lost to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856